Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                April 13,
                                                      12, 2017

The Court of Appeals hereby passes the following order:

A17D0363. MICHELE BRYCE v. HENRY HATFIELD.

      In this application for discretionary appeal, Michele Bryce seeks appellate
review of the trial court’s order denying her motion to add a party to the case. We
lack jurisdiction.
      The application materials indicate that the case remains pending below.
Accordingly, to obtain appellate review at this time, Bryce was required to comply
with the interlocutory appeal procedures set forth in OCGA § 5-6-34 (b), which
include obtaining a certificate of immediate review from the trial court. See Colwell
v. Voyager Casualty Ins. Co., 178 Ga. App. 42 (342 SE2d 7) (1986) (order denying
motion to add party defendant is interlocutory). Bryce has not submitted a certificate
of immediate review in this case. Her failure to comply with the requisite procedures
deprives us of jurisdiction over this application, which is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        04/12/2017
                                                                        04/13/2017
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.